Title: John Adams to Abigail Adams, 18 December 1781
From: Adams, John
To: Adams, Abigail


     
      My dearest friend
      Amsterdam Decr. 18 1781
     
     I have Letters from Mr. Dana and his young Attendant, at St. Petersbourg. Both well and in good Spirits. Letters to Mrs. D. and to you go by Captn. Troubridge and by Dr. Dexter.
     I have no certain News, as yet of Charles’s Sailing from Bilbao, but I presume he is sailed. You will have suffered great Anxiety on his Account, but I pray he may arrive safe. I acted for the best when I consented he should go in Gillon, little expecting that he would be landed in Spain again. Keep him to his studies and send him to Colledge, where I wish his Brother John was.
     My Health is feeble, but better than it was. I am busy, enough, yet not to much perceptible Purpose as yet. There is no Prospect at all of Peace. Let our People take Care of their Trade and Privateers, next year. They have not much of a Land War to fear.
     General Washington, has struck the most sublime stroke of all in that Article of the Capitulation, which reserves the Tories for Tryal by their Peers. This has struck Toryism dumb and dead. I expect that all the Rancour of the Refugees will be poured out upon Cornwallis for it.
     Our Ennemies now really stand in a ridiculous Light. They feel it but cannot take the Resolution to be wise.
     The Romans never saw but one caudine Forks in their whole History. Americans have shewn the Britains two, in one War.—But they must do more. Remember, you never will have Peace, while the Britains have a Company of Soldiers at Liberty, within the United States. New York must be taken, or you will never have Peace.—All in good time.
     The British Army Estimates are the same as last Year, the Navy less by several ships of the Line. What can these People hope for.
     I fancy the southern states will hold their Heads very high. They have a right. They will scarcely be overrun again I believe, even in the hasty manner of Cornwallis. Burgoine dont seem to be affronted that his Nose is out of Joint. He is in good Spirits. Experience has convinced him.—So I hope it has Cornwallis, that the American War is impracticable. The flour, the Choice of the British Army was with him.
     The King of England consoles his People under all their Disgraces, Disasters, and dismal Prospects, by telling them that they are brave and free. It is a pity for him that he did not allow the Americans to be so Seven Years ago. But the great designs of Providence must be accomplished. Great Indeed! The Progres of Society, will be accellerated by Centuries by this Revolution. The Emperor of Germany is adopting as fast as he can American Ideas of Toleration and religious Liberty, and it will become the fashionable system of all Europe very soon. Light Spreads from the day Spring in the West, and may it shine more and more until the perfect day.
     Duty to Parents, Love to Brothers, sisters and Children. It is not in the Power of Worlds to express the Tenderness with which I bid you farewell.
    